ORDER
’Considering the foregoing verified motion made by Relator, Continental-Emsco Company, and Respondent, First National Bank of Mansfield,
It is ordered that the writ of review, 208 So.2d 537, directed to the Court of Appeal, Second Circuit, 207 So.2d 907, in the case numbered 49,180 on the docket of the Supreme Court of the State of Louisiana and styled “First National Bank of Mansfield v. M. D. Lawrence, Continental-Emsco Company, Intervenor”, be, and it is hereby recalled, dissolved and dismissed.